NOT FOR PUBLICATION ∗
             UNITED STATES BANKRUPTCY APPELLATE PANEL
                              OF THE TENTH CIRCUIT
                         _________________________________

    IN RE AKEEM ABDULLAH MAKEEN,                           BAP No. CO-20-006
                                                           BAP No. CO-20-026
             Debtor.
    ___________________________________

    AKEEM ABDULLAH MAKEEN,
                                                           Bankr. No. 18-15794
            Appellant,                                      Adv. No. 19-01384
                                                                Chapter 7
    v.

    WOODSTREAM FALLS
    CONDOMINIUM ASSOCIATION, INC.,                              OPINION

               Appellee.
                        _________________________________

                    Appeal from the United States Bankruptcy Court
                              for the District of Colorado
                       _________________________________

Submitted on the briefs. **
                         _________________________________

Before CORNISH, MICHAEL, and LOYD, Bankruptcy Judges.
                  _________________________________


∗
       This unpublished opinion may be cited for its persuasive value, but is not
precedential, except under the doctrines of law of the case, claim preclusion, and issue
preclusion. 10th Cir. BAP L.R. 8026-6.
**
       The Appellant requested oral argument, but after examining the briefs and
appellate records, the Court has determined unanimously that oral argument would not
materially assist in the determination of these appeals because the facts and legal
arguments are adequately presented in the briefs and record. See Fed. R. Bankr. P.
8019(b). The cases are therefore ordered submitted without oral argument.
CORNISH, Bankruptcy Judge.
                   _________________________________

       Appeals CO-20-006 and CO-20-026 are before this Court based on two separate

orders of the United States Bankruptcy Court for the District of Colorado, one dismissing

an adversary proceeding filed by the debtor and the other striking a motion and imposing

sanctions against the debtor for violating the court’s previous orders. The background and

basis for both orders pertain to state court proceedings occurring prior to the bankruptcy

petition. As both orders involve the same set of facts and procedural history, we consider

them together on appeal.

       In both cases, the pro se debtor Akeem Makeen (the “Debtor”) requested that the

Bankruptcy Court sustain his objection to a proof of claim based on a state court

judgment for damages and attorneys’ fees awarded to the homeowners’ association that

manages the condominium development where the Debtor owns several units. Prior to

the Debtor’s objection, the homeowners’ association and the chapter 7 trustee in the

Debtor’s case reached a settlement on the amount of the allowed claim, which the

Bankruptcy Court approved. The orders on appeal are just two of the numerous orders

addressing the Debtor’s repeated attempts to have the Bankruptcy Court reconsider the

allowed claim amount.

       I.     Factual and Procedural Background

              a. Prepetition Events & Source of Debt

       In 2007, the Debtor and a related entity, the Makeen Family Trust, purchased six

units in Woodstream Falls, a condominium community of approximately 470 units


                                             2
located in Denver, Colorado. Woodstream Falls Condominium Association, Inc.

(“Woodstream”) managed Woodstream Falls’ homeowners’ association. The Debtor took

issue with Woodstream’s management and in 2009, brought a lawsuit against

Woodstream, the members of Woodstream’s board of directors, and other individuals in

the Denver County District Court (the “State Court”). The Debtor alleged breaches of the

duty of loyalty and fiduciary duties, breach of contract, civil rights violations, intentional

and negligent misrepresentation and mismanagement of the homeowner’s association

(case 2009 CV 9497). The State Court dismissed the lawsuit and entered a judgment

against the Debtor for attorneys’ fees of $15,883.50 on December 8, 2010. On December

7, 2010, the parties to 2009 CV 9497 entered into a settlement agreement, which

provided Woodstream would not enforce the judgment for attorneys’ fees and

Woodstream would perform certain repairs to Woodstream Falls facilities. The

agreement also provided that should the Debtor file any additional lawsuits against

Woodstream in the next three years and Woodstream prevailed or was awarded attorneys’

fees, it could enforce the prior award of $15,883.50 for attorneys’ fees as well. The

agreement contemplated additional litigation to be filed by the Debtor against

Woodstream and its board, exempting the putative lawsuit from the attorneys’ fees

provision.

       The Debtor and the Makeen Family Trust subsequently filed a second lawsuit

against Woodstream in the State Court, asserting claims for breach of contract based on

the board’s failure to appoint the Debtor to a vacancy on the board (case 2010 CV 7697).

The State Court dismissed case 2010 CV 7697 on a motion for summary judgment and

                                              3
awarded Woodstream $65,647.78 in attorneys’ fees and costs on January 3, 2012. The

Debtor appealed the dismissal to the Colorado Court of Appeals, which affirmed. The

State Court awarded Woodstream $18,082.15 in attorneys’ fees and costs related to the

appeal. Woodstream attempted to collect on the attorneys’ fee judgments by garnishing

rents from the tenants living in the Debtor’s six Woodstream Falls condominiums. Faced

with the collection attempts, the Debtor quitclaimed his interests in all six condominiums

to a third party, Chu Ho Son, for little or no value. Mr. Son also owned rental units in

Woodstream Falls. The transfers caused some residents to remit rental payments to Mr.

Son instead of complying with the order for garnishment.

       The Debtor and the Makeen Family Trust filed a third lawsuit against Woodstream

in 2011 (case 2011 CV 5447), alleging Woodstream breached confidentiality provisions

of the parties’ agreement to resolve case 2009 CV 9497. The State Court dismissed the

2011 lawsuit on Woodstream’s motion for summary judgment in January 2013 and set a

hearing to determine Woodstream’s attorneys’ fees and costs allowable under state

statute. The Debtor appealed the dismissal of the lawsuit to the Colorado Court of

Appeals.

       Throughout this period, the Debtor and Mr. Son formed an alliance to take control

of Woodstream’s board of directors. As a result of Mr. Son’s demands for an impartial

board, Woodstream agreed to hold a special election to elect a new board in June 2013.

The Debtor and Mr. Son joined forces with Barry McConnell, who also owned a

condominium in Woodstream Falls, to establish a majority of seats on the board of



                                             4
directors. The Woodstream Falls owners elected Mr. Son and Mr. McConnell to seats on

the board of directors. The Debtor also ran for a seat on the board but lost.

       The Debtor informed Mr. Son that he held claims against Woodstream that would

result in several million dollars in liability. The Debtor indicated he was willing to settle

those claims if Woodstream would cease enforcement of the judgments obtained against

him for legal fees. This included the pending hearing to determine the amount of

attorneys’ fees in 2011 CV 5447. The Debtor proposed a settlement agreement, similar to

the agreement entered into in the 2009 litigation, to resolve his claims against

Woodstream and the outstanding judgments and claims for attorneys’ fees against him

(the “2013 Settlement Agreement”). Instead of allowing Woodstream to collect on any

foregone attorneys’ fees, the proposed agreement provided that if the Debtor and

Woodstream had any disagreement within three years, the parties would mediate the

disagreement. Failure to pursue mediation prior to filing litigation entitled either party to

$25,000 in liquidated damages. With the help of Mr. Son, the Debtor presented the 2013

Settlement Agreement to Woodstream’s new board of directors at its first meeting in June

2013. At this same meeting, the board of directors appointed the Debtor as secretary of

Woodstream. Woodstream’s board of directors voted in favor of executing the 2013

Settlement Agreement at the June 2013 meeting.

       As a result of the 2013 Settlement Agreement, Woodstream filed a full satisfaction

of judgment related to the attorney fee awards in the 2009 and 2010 litigation, and

entered a stipulation of dismissal in the 2011 litigation. Woodstream also requested the

hearing on attorneys’ fees and costs in the 2011 litigation be vacated. The Debtor

                                              5
arranged for Mr. Son to quitclaim his interests in the Debtor’s six condominium units to a

new entity called the Makeen Family Children’s Trust for no value shortly thereafter.

       As a beneficiary of the Makeen Family Children’s Trust, the Debtor failed to pay

homeowners’ association dues on the six condominiums for July through November

2013. After sending several notices regarding the delinquencies, Woodstream filed a

lawsuit against the Debtor and his entities in the State Court alleging damages of

$17,050.65 for nonpayment of dues, penalties, and interest in February 2015, among

other allegations (case 2015 CV 30561).

       Woodstream’s February 2015 complaint also raised causes of action for breach of

contract, breach of fiduciary duty, and fraud. The Debtor answered the complaint,

alleging affirmative defenses. The Debtor also raised several counterclaims against

Woodstream in his answer, including claims for breach of contract, breach of fiduciary

duty and breach of duty of loyalty, fraudulent misrepresentation, concealment, and/or

nondisclosure, promissory estoppel, and intentional infliction of emotional distress.

       In its Findings of Fact, Conclusions of Law, and Final Judgment (the “State Court

Judgment”), the State Court determined the Debtor fraudulently transferred his interest in

the six condominiums to Mr. Son to prevent Woodstream from collecting on its

judgments for attorneys’ fees. 1 Furthermore, the State Court found that the Debtor

concealed material facts when presenting the 2013 Settlement Agreement to

Woodsream’s board, which resulted in the Debtor’s breach of fiduciary duty by an officer



1
       CO-20-006 Appellant’s App. at 17.
                                             6
of Woodstream and fraud through concealment and/or misrepresentation. 2 The State

Court held the Debtor’s fraud required rescission of the 2013 Settlement Agreement,

restoring “the conditions existing before the 2013 [Settlement] Agreement was adopted.” 3

However, the State Court concluded it could not reinstate the prior awards of attorneys’

fees as Woodstream already filed a satisfaction of judgment in the 2009 and 2010 cases

and had vacated a hearing on the award of fees in the 2011 case. The State Court entered

three money judgments in favor of Woodstream: $9,012.46 for breach of contract;

$23,493.77 for one count of breach of fiduciary duty; and $151,101.59 for a second count

of breach of fiduciary duty. The State Court also awarded post-judgment interest and

attorneys’ fees and costs but did not determine the amount of the award. The State Court

dismissed the Debtor’s affirmative defenses and counterclaims.

       Woodstream transcribed all the judgments in Denver County, securing judgment

liens against the Debtor’s six Woodstream Falls condominiums. The State Court entered

an amended judgment on April 24, 2018, awarding Woodstream an additional

$119,443.91 for a third count of breach of fiduciary duty. The total of all four judgments

is $303,051.73 plus attorneys’ fees and costs and post-judgment interest. The Debtor’s

appeals of the all State Court matters are now finally resolved.




2
       The state court found the Debtor concealed Woodstream’s claims for over
$100,000 in attorneys’ fees awarded in the 2010 litigation, the right to recover an
additional $15,000 in attorneys’ fees from the 2010 litigation, and a pending hearing in
which Woodstream stood to be awarded $185,000 in attorneys’ fees. State Court
Judgment at 36, in CO-20-006 Appellant’s App. at 52.
3
       Id. at 42, in CO-20-006 Appellant’s App. at 58.
                                             7
              b. The Debtor’s Bankruptcy Petition

       The Debtor filed a chapter 11 petition on July 2, 2018. The Bankruptcy Court

granted Woodstream relief from the automatic stay to allow it to liquidate the claim for

attorneys’ fees and to allow the Debtor to proceed with a state court appeal on August 16,

2018. 4 Although there is no judgment for the attorneys’ fees in the appellate record,

Woodstream estimates the fees and costs total $509,418.76. The Bankruptcy Court

appointed David Wadsworth as chapter 11 trustee (the “Trustee”) on October 15, 2018. 5

On November 29, 2018, the Bankruptcy Court converted the case to a chapter 7, with the

Trustee also appointed to represent the chapter 7 estate.

       Woodstream filed a proof of claim for $303,051.73 secured by judgment liens

against the six condominiums. 6 Woodstream amended its proof of claim to an unsecured

claim for $824,975.57. 7 This amount includes the $303,051.73 judgment, $496,737.93

for attorneys’ fees, $12,689.83 for costs, and $12,496.08 for post-judgment interest. 8

Woodstream also filed an adversary proceeding to have its claim declared

nondischargeable pursuant to 11 U.S.C. § 523(a)(4). 9

       Before conversion to chapter 7, the Debtor filed three objections to Woodstream’s

proof of claim. The Bankruptcy Court did not have an opportunity to rule on the claim

objections pre-conversion. The Trustee did not file a formal objection to Woodstream’s


4
       Bankr. Case No. 18-15794, ECF No. 95.
5
       Bankr. Case No. 18-15794, ECF No. 211.
6
       CO-20-006 Appellant’s App. at 150.
7
       CO-20-006 Appellant’s App. at 155.
8
       CO-20-006 Appellant’s App.at 158.
9
       CO-20-006 Appellant’s App. at 104.
                                             8
claim; however, he asserted he could avoid the judgment liens, rendering Woodstream

unsecured. 10 Woodstream disputed the Trustee’s position on the liens but agreed to a

settlement, providing Woodstream with an allowed general unsecured claim for

$303,051.73 plus State Court awarded attorneys’ fees and costs (the “Settlement”). The

Bankruptcy Court approved the Settlement over the Debtor’s objection on June 24,

2019. 11

       Despite the Bankruptcy Court’s approval of the Settlement, the Debtor filed three

additional objections to Woodstream’s claim. 12 The Bankruptcy Court either denied or

struck these objections to Woodstream’s proof of claim from the record. The Debtor then

sought a determination of the amount of Woodstream’s attorneys’ fees, 13 which the

Bankruptcy Court struck on October 24, 2019. 14 The Debtor then objected to

Woodstream’s claim on November 20, 2019,15 which the Bankruptcy Court struck on the

basis that it previously granted Woodstream relief from the automatic stay to seek a

determination of the attorneys’ fee amount from the State Court. 16 In all, the Debtor filed



10
       The Trustee asserted on the date Woodstream filed its first three liens, the Debtor
did not own real property as he transferred it to an affiliated entity, Makeen Investment
Group. As such, the Trustee asserted the liens were avoidable. Woodstream filed the
fourth lien in the 90-day preference period.
11
       Order Approving Stipulation, in CO-20-006 Appellant’s App. at 139.
12
       Supplemental [sic] to Debtor’s Objection to WFCA Claim, Bankr. ECF No. 392
(July 11, 2019); Motion to Disallow Proof of Claim No. Amended 21, Bankr. ECF No.
538 (Oct. 23, 2019); Motion to Disallow Proof of Claim No. Amended 21, Bankr. ECF
No. 564 (Nov. 20, 2019).
13
       CO-20-006 Appellant’s App. at 169.
14
       CO-20-006 Appellant’s App. at 174.
15
       CO-20-006 Appellant’s App. at 161.
16
       CO-20-006 Appellant’s App. at 168.
                                             9
at least six objections to Woodstream’s proof of claim. 17 The order striking the Debtor’s

November 20, 2019 claim objection provided that the next time the Debtor objected to

Woodstream’s claim, the Bankruptcy Court would sanction him $1,000.

       The Debtor ignored the Bankruptcy Court’s warning and continued to renew his

objections to Woodstream’s claim. The Debtor filed an adversary proceeding against

Woodstream on December 31, 2019, alleging causes of actions similar to those asserted

in the State Court litigation. The Debtor also sought reconsideration of the Bankruptcy

Court’s denial of his November 20, 2019 objection to claim on January 2, 2020. As a

result, the Bankruptcy Court assessed the Debtor a $1,000 penalty on January 29, 2020. 18

              c. The Adversary Proceeding & Case CO-20-006

       The Debtor filed a complaint against Woodstream in the Bankruptcy Court on

December 31, 2019, and amended the complaint on January 22, 2020 (the

“Complaint”). 19 The Complaint raised three causes of action: (1) Breach of Contract (for

alleging the Debtor held a fiduciary position on Woodstream’s board when he served

only as secretary); (2) Breach of Fiduciary Duty/ Breach of Statutory Duty (for its actions

in approving the 2013 Settlement and Release Agreement relinquishing the right to

collect on attorneys’ fees incurred in prior State Court litigation) and (3) discrimination




17
      Order Striking Claim Objection, in CO-20-006 Appellant’s App. at 168 (noting
Bankr. Case No. 18-15794 Docket Entry Nos. 228, 241, 246, 392, 538, & 564).
18
      Minute Order, in CO-20-006 Appellant’s App. at 176.
19
      First Amended Complaint and Claim Objection, in CO-20-006 Appellant’s App. at
88.
                                             10
pursuant to 42 U.S.C. § 1981 (for conduct that amounted to discrimination based on race

and disability).

       The Bankruptcy Court entered its sua sponte Order Striking Complaint and

Dismissing Adversary Proceeding on January 29, 2020 (the “Dismissal Order”). 20 The

Dismissal Order concluded the Debtor’s causes of action were barred by issue preclusion

and claim preclusion and involved prepetition claims belonging to the Trustee.

Accordingly, the Bankruptcy Court struck the Complaint and dismissed the adversary

proceeding.

       The Debtor filed a motion to reconsider the Dismissal Order on February 3, 2020,

and a notice of appeal of the Dismissal Order on February 4, 2020. Pursuant to Federal

Rule of Bankruptcy Procedure 8002(b)(2), 21 the notice of appeal did not become effective

until the Bankruptcy Court disposed of the motion to reconsider. The Bankruptcy Court

denied the Debtor’s motion to reconsider the Dismissal Order on March 3, 2020. 22 In its

Order Denying Motion for Reconsideration (the “Reconsideration Order”), the

Bankruptcy Court further elaborated on dismissal of the claims barred by claim

preclusion, determined the Rooker-Feldman doctrine deprived it of jurisdiction to

consider the claims, concluded the Complaint amounted to another objection to

Woodstream’s proof of claim, and determined cause did not exist to reconsider the claim



20
      CO-20-006 Appellant’s App. at 86.
21
      All future references to “Bankruptcy Rule” are to the Federal Rules of Bankruptcy
Procedure. All future references to “Civil Rule” are to the Federal Rules of Civil
Procedure.
22
      Order Denying Motion to Reconsider, in CO-20-006 Appellant’s App. at 2.
                                           11
pursuant to 11 U.S.C. § 502(j). 23 Upon entry of the Reconsideration Order, this Court set

deadlines in the appeal of the Dismissal Order and the Reconsideration Order in case

number CO-20-006.

              d. Denial of Motion to Bar Woodstream’s Attorneys’ Fees & Costs &
                 Case CO-20-026

       In the meantime, the Trustee began liquidating the Debtor’s interests in his six

condominiums to obtain funds for the estate and repay creditors. The Debtor objected to

the sales of the condominiums and filed the Debtor’s Motion to Bar Woodstream Falls

Condominium Association, Inc. Claim for Attorney Fees and Costs as Being Barred

Pursuant to Claim and Issue Preclusion on April 27, 2020. The Bankruptcy Court

entered its Order Striking Motion and Imposing Sanctions on Debtor (the “Sanctions

Order”) on May 20, 2020.24 In the Sanctions Order, the Bankruptcy Court struck the

Debtor’s request to determine Woodstream’s state court attorneys’ fees on the basis that

the court previously granted Woodstream relief from the automatic stay to allow the State

Court to determine the amount of attorneys’ fees and costs. 25 The Bankruptcy Court also

found the Debtor’s request to be “meritless, frivolous and vexatious” and given “the

repetitive nature of the Debtor’s arguments” sanctioned him $500. 26 The Debtor filed a




23
       All future references to “Code,” “Section,” and “§” are to the Bankruptcy Code,
Title 11 of the United States Code, unless otherwise indicated.
24
       CO-20-026 Appellant’s App. at 80.
25
       However, the Bankruptcy Court noted it would estimate the attorneys’ fee portion
of Woodstream’s claim for purposes of 11 U.S.C. § 502(c) to avoid further delay.
26
       Sanctions Order at 2, in CO-20-026 Appellant’s App. at 81.
                                            12
timely notice of appeal of the Sanctions Order, which is the subject of case number CO-

20-026.

       II.    Jurisdiction & Standard of Review

       “With the consent of the parties, this Court has jurisdiction to hear timely-filed

appeals from ‘final judgments, orders, and decrees’ of bankruptcy courts within the Tenth

Circuit.” 27 Neither party elected to have this appeal heard by the United States District

Court for the District of Colorado; thus, the parties have consented to our review.

       This Court has jurisdiction over the appeals of final judgments, orders, and

decrees. 28 “A ‘final decision’ generally is one which ends the litigation on the merits and

leaves nothing for the court to do but execute the judgment.” 29 An order resolving all

claims asserted in an adversary proceeding is a final order for purposes of 28 U.S.C.

§ 158(a). 30 Likewise, a “bankruptcy court’s order imposing sanctions is a final order




27
        Straight v. Wyo. Dep’t of Trans. (In re Straight), 248 B.R. 403, 409 (10th Cir.
BAP 2000) (first quoting 28 U.S.C. § 158(a)(1), and then citing 28 U.S.C. § 158(b)(1),
(c)(1) and Fed. R. Bankr. P. 8002).
28
        28 U.S.C. § 158(a)(1).
29
        Catlin v. United States, 324 U.S. 229, 233 (1945) (citing St. Louis I.M. & S.R.R. v.
S. Express Co., 108 U.S. 24, 28 (1883)).
30
        Adelman v. Fourth Nat’l Bank & Tr. Co, N.A., of Tulsa (In re Durability, Inc.),
893 F.2d 264, 266 (10th Cir. 1990) (“the appropriate ‘judicial unit’ for application of
[finality] requirements in bankruptcy is not the overall case, but rather the particular
adversary proceeding” (citing multiple cases)).
                                             13
subject to appeal under 28 U.S.C. § 158(a)(1).” 31 Accordingly, this Court has jurisdiction

to review both the Dismissal Order and the Sanctions Order. 32

       On appeal, the Debtor asserts numerous issues with the Bankruptcy Court’s

dismissal of the Complaint. Generally, we review a bankruptcy court’s dismissal of an

adversary proceeding de novo. 33 “De novo review requires an independent determination

of the issues, giving no special weight to the bankruptcy court’s decision.” 34

       A trial court’s decision to strike a party’s pleading and impose sanctions is

reviewed for abuse of discretion. 35 A trial court “abuses its discretion when it (1) fails to

exercise meaningful discretion . . . , (2) commits an error of law, such as applying an


31
        In re Armstrong, 304 B.R. 432, 434-35 (10th Cir. BAP 2004) (citing Mountain
Am. Credit Union v. Skinner (In re Skinner), 917 F.2d 444, 446 (10th Cir. 1990) (per
curiam)).
32
        We note that while an order striking a pleading is traditionally not considered
final, the Sanctions Order states, “the Debtor is prohibited from reasserting arguments for
disallowance [of Woodstream’s claim] that have already been finally determined by this
Court or the state court.” Sanctions Order at 1, in CO-20-026 Appellant’s App. at 81.
Therefore, we have appellate jurisdiction over the Sanctions Order. The Sanctions Order
effectively denies the Debtor’s challenge to Woodstream’s claim, leaving the Bankruptcy
Court nothing left to do but execute judgment. See In re Geneva Steel Co., 260 B.R. 517,
520 (10th Cir. BAP 2001) (citing In re Garner, 246 B.R. 617, 619 (9th Cir. BAP 2000)
(“An order on an objection to a claim is a final order for purposes of 28 U.S.C.
§ 158(a)(1).”).
33
        See Gee v. Pacheco, 627 F.3d 1187, 1183 (10th Cir. 2010) (“We review de novo
the grant of a Rule 12(b)(6) motion to dismiss . . . .” (citing Howard v. Waide, 534 F.3d
1227, 1242-43 (10th Cir. 2008))).
34
        LTF Real Estate Co. v. Expert S. Tulsa, LLC (In re Expert S. Tulsa, LLC), 522
B.R. 634, 643 (10th Cir. BAP 2014) (citing Salve Regina Coll. v. Russell, 499 U.S. 225,
238 (1991)).
35
        Evans-Carmichael v. United States, 343 F. App’x 294, 295-96 (10th Cir. 2009)
(quoting Tripati v. Beaman, 878 F.2d 351, 352 (10th Cir. 1989) (per curiam)) (striking
pleading); In re Nursery Land Dev., Inc., 91 F.3d 1414, 1415 (10th Cir. 1996) (citing
Findlay v. Banks (In re Cascade Energy & Metals Corp.), 87 F.3d 1146, 1149-50 (10th
Cir. 1996)) (sanctioning party).
                                              14
incorrect legal standard or misapplying the correct legal standard, or (3) relies on clearly

erroneous factual findings.” 36 Abuse of discretion occurs when a “decision is arbitrary,

capricious or whimsical or results in a manifestly unreasonable judgment.” 37

       III.   Discussion

                  a. Review of the Dismissal Order – Case CO-20-006

                      i. Dismissal

       Although the Dismissal Order is brief, the Bankruptcy Court’s legal conclusions

provide a basis for this Court’s review. The Bankruptcy Court concluded (1) the parties

to the adversary proceeding were the same as those in the State Court litigation; (2) the

State Court rescinded the 2013 Settlement Agreement in what is now a final judgment;

(3) the Debtor asserted claims based on the 2013 Settlement Agreement and other claims

finally resolved by the State Court; (4) the State Court Judgment has preclusive effect,

barring the claims in the Complaint under the doctrines of issue preclusion and claim

preclusion; and (5) to the extent any claims raised in the Complaint were not barred, as

causes of action arising prepetition, only the Trustee, and not the Debtor, had standing to

pursue the claims. After a thorough review of the State Court Judgment, we find no error

in the Bankruptcy Court’s dismissal of the Complaint. 38



36
   Farmer v. Banco Popular of N. Am., 791 F.3d 1246, 1256 (10th Cir. 2015).
37
        Lang v. Lang (In re Lang), 305 B.R. 905, 908 (10th Cir. 2004) (quoting Moothart
v. Bell, 21 F.3d 1499, 1504-05 (10th Cir. 1994)).
38
        The Court granted the Debtor’s request that the Court take judicial notice of filings
in Denver County District Court case number 15-CV-030561, which are included in the
Appellant’s Supplemental Appendix. Order Granting Motion in Part, CO-20-006 BAP
ECF No. 31.
                                             15
       “The question of [issue and claim preclusion’s] availability is subject to de novo

review.” 39 If issue and claim preclusion are “available, we review the decision to apply

preclusive effect for abuse of discretion.” 40 “[F]ederal common law governs the claim-

preclusive effect of a [judgment] by a federal court sitting in diversity.” 41 In such cases,

“the federally prescribed rule of decision [is] the law that would be applied by state

courts. ” 42 Colorado courts provide:

       Issue preclusion bars relitigation of an issue if: (1) the issue sought to be
       precluded is identical to an issue actually determined in the prior
       proceeding; (2) the party against whom estoppel is asserted has been a party
       to or is in privity with a party to the prior proceeding; (3) there is a final
       judgment on the merits in the prior proceeding; and (4) the party against
       whom the doctrine is asserted had a full and fair opportunity to litigate the
       issue in the prior proceeding. Only when each of these elements has been
       satisfied are the equitable purposes of the doctrine furthered by issue
       preclusion. 43

A full and fair opportunity to litigate an issue requires a party “had the same incentive to

vigorously defend itself in the previous action.” 44

       Claim preclusion is similar to issue preclusion but the doctrine prevents

“relitigation of matters that have already been decided as well as matters that could have




39
       Cherry v. Neuschafer (In re Neuschafer), 514 B.R. 719, 2014 WL 2611258, at *5
(10th Cir. BAP June 12, 2014) (unpublished) (citing Eilrich v. Remas, 839 F.2d 630, 632
(9th Cir. 1988)).
40
       Id. (citing Parklane Hosiery Co. v. Shore, 439 U.S. 322, 331 (1979)).
41
       Semtek Int’l, Inc. v. Lockheed Martin Corp., 531 U.S. 497, 508 (2001).
42
       Id. (citing multiple Supreme Court cases for this proposition).
43
       Sunny Acres Villa, Inc. v. Cooper, 25 P.3d 44, 47 (Colo. 2001) (internal citations
omitted).
44
       Id.
                                              16
been raised in a prior proceeding but were not.” 45 For claim preclusion to exist, there

must be “(1) finality of the first judgment, (2) identity of subject matter, (3) identity of

claims for relief, and (4) identity or privity between parties to the actions.” 46

        As Colorado recognizes the doctrines of issue and claim preclusion, the

Bankruptcy Court did not err in applying those doctrines in the adversary proceeding.

The Complaint contains three specific causes of action which we read as:

     (1) breach of contract, asserting the homeowners’ association agreement and

        homeowners’ association bylaws constituted a contract providing Woodstream

        could only have five board members and that Woodstream breached the contract

        (a) when its board members failed to clarify the Debtor never served on the board

        of directors during the trial of the 2015 case—meaning he held no fiduciary duty

        as a board member; and (b) filing the proof of claim asserting damages for breach

        of fiduciary duty;

     (2) breach of fiduciary duty and breach of statutory duty, asserting Woodstream held

        a statutory duty to all condominium owners, which Woodstream breached when it

        entered into the 2013 Settlement Agreement and then failed to comply with the

        agreement’s terms; and

     (3) discrimination in violation of 42 U.S.C. § 1981 alleging Woodstream

        discriminated against the Debtor by intentionally interfering with his benefit under


45
       Argus Real Estate, Inc. v. E-470 Pub. Highway Auth., 109 P.3d 604, 608 (Colo.
2005) (citing Lobato v. Taylor, 70 P.3d 1152, 1165 (Colo. 2003); Cruz v. Benine, 984
P.2d 1173, 1176 (Colo. 1999)).
46
       Id. (citing Cruz v. Benine, 984 P.2d at 1176.).
                                               17
       the 2013 Settlement Agreement and engaging in a pattern of harassment to deprive

       him of housing rights based on race, religion, and disability.

The Debtor sought damages in the form of an injunction preventing further

discrimination, compensatory damages for “humiliation, embarrassment and emotional

distress,” punitive damages for “willful, wanton and reckless conduct,” and declarations

that Woodstream breached its contract and discrimination against the Debtor in violation

of 42 U.S.C. § 1981, among other prayers for relief. 47

       Comparing these causes of action with the State Court Judgment confirms that the

Bankruptcy Court did not abuse its discretion in its decision to apply the doctrines of

issue and claim preclusion. The litigation before the State Court addressed the same set of

facts raised in the Complaint, involved the same two parties (including entities that were

solely controlled by the Debtor), and resulted in a final judgment after a seven-day trial at

which the Debtor had full and fair opportunity to present his arguments. To the extent the

issues or claims raised in the Complaint are not identical to the issues or claims raised in

the Debtor’s State Court counterclaims, they involve the same set of facts and could have

been properly raised before the State Court. Furthermore, the Debtor’s prayer for relief in

the Complaint and the prayer for relief in his answer and counterclaims in State Court

both request injunctive relief, include declarations that Woodstream violated the Debtor’s

civil rights and breached multiple contracts, and seek compensatory damages. 48



47
      Complaint at 11-12, in CO-20-006 Appellant’s App. at 98-99.
48
      Second Amended Counter Claims & Jury Demand at 12, in CO-20-006
Appellant’s Supp. App. at 118. This pleading asserts nine causes of action, including
                                             18
       The Debtor argues on appeal that the Complaint alleges breach of fiduciary duty

and breach of contract based on the testimony of Woodstream’s board members in the

State Court trial instead of his original breach of fiduciary and breach of contract claims

for issues related to the homeowners’ association itself. In the testimony referenced, the

members purportedly suggested the Debtor was a member of the board of directors and

owed Woodstream a fiduciary duty. However, this testimony was before the State Court

when it issued the State Court Judgment, which determined that the Debtor owed a

fiduciary duty based on his appointment to the role of secretary to Woodstream’s board,

not because he was a member of the board.49 The State Court cited Colorado Revised

Statute § 7-128-401(1), defining the code of conduct for corporate directors and officers.

This statute includes the position of secretary as an officer and holds the secretary to the

same fiduciary duties as other directors and officers. 50 As the State Court did not rely on

the board’s testimony that the Debtor was a member of the board, there is no basis for the

Debtor’s argument on appeal.

       The Debtor also argues he did not have a full and fair opportunity to defend

against Woodstream’s claims because the State Court only allowed one amendment to the



claims for breach of contract, breaches of the duty of loyalty and fiduciary duties, and
intentional infliction of emotional distress.
49
       State Court Judgment at 37, in CO-20-006 Appellant’s App. at 53 (finding the
Debtor owed Woodstream a fiduciary responsibility pursuant to Colo. Rev. Stat. § 7-128-
401(1), applying to both directors and officers, which includes the position of secretary
pursuant to Colo. Rev. Stat. § 7-128-301(1)).
50
       See Colo. Rev. Stat. § 7-128-301(1) (“[A] nonprofit corporation shall have a
president, a secretary, a treasurer, and such other officers as my be designated by the
board of directors.”)
                                             19
parties’ pleadings and that he did not have the opportunity to respond to Woodstream’s

first amended complaint because he had already filed his second amended complaint. It

appears the Debtor is referring to the Order Re: Plaintiff’s Motion for Leave to File

Second Amended Complaint. 51 That order denied Woodstream’s motion to file a second

amendment to its complaint alleging seven new causes of action shortly before the trial

was scheduled to proceed. The State Court noted allowing such amendment would

prejudice the Debtor. The order neither prevented the Debtor from filing an answer to

Woodstream’s first amended complaint nor precluded the admission of evidence related

to the new claims if relevant to the existing claims. The State Court conducted a seven-

day trial where the Debtor had the opportunity to cross-examine witnesses and dispute

Woodstream’s evidence. Considering these details overlooked or misunderstood by the

Debtor, it is abundantly clear the Bankruptcy Court did not abuse its discretion in

applying the doctrines of issue and claim preclusion.

                    ii. Striking the Complaint

       Civil Rule 12(f), made applicable by Bankruptcy Rule 7012, provides a court

“may strike from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” 52 A court may strike a pleading “on its own.” 53 The

purpose of Civil Rule 12(f) “is to avoid the expenditure of time and money that must




51
       CO-20-006 Appellant’s Supp. App. at 143.
52
       Fed. R. Civ. P. 12(f) made applicable by Fed. R. Bankr. P. 7012(b).
53
       Fed. R. Civ. P. 12(f)(1).
                                            20
arise from litigating spurious issues by dispensing with those issues prior to trial.” 54 The

record before this Court provides the Debtor objected to Woodstream’s claim on at least

three occasions prior to filing the Complaint. Each time, the Bankruptcy Court dismissed

the Debtor’s objection, even warning him he would be subject to a $1,000 fine for filing

subsequent objections.

       We agree with the Fifth Circuit Court of Appeals holding that striking a pleading

is not an abuse of discretion when the pleading attempts to circumvent the trial court’s

multiple denials. 55 As such, striking a pleading is appropriate when “[b]ased on the

record, [the] issues had been repeatedly decided by the court, and it properly refused to

entertain the same issues again cloaked as newly raised claims.” 56 As the Bankruptcy

Court denied at least three other attempts to object to Woodstream’s claim and warned

the Debtor of possible sanctions, the court did not abuse its discretion in striking the

Complaint.

                    iii. Denial of the Debtor’s Objection to Woodstream’s Claim

       Although not specifically addressed by the Bankruptcy Court, the Dismissal Order

had the effect of denying the Debtor’s objection to Woodstream’s proof of claim. The

Debtor appears to argue Woodstream’s claim should be denied because the claim violated



54
        Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (quoting
Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds by
Fogerty v. Fantasy, Inc., 510 U.S. 517 (1991).
55
        Cambridge Toxicology Grp. v. Exnicios, 495 F.3d 169, 178 (5th Cir. 2007) (citing
the trial court’s statement that the pleadings constituted duplicative litigation rampantly
occurring through the case).
56
        Id.
                                              21
the 2013 Settlement Agreement and the State Court improperly awarded Woodstream a

judgment against him. First, we note the Bankruptcy Court approved the Settlement

between the Trustee and Woodstream providing Woodstream with an allowed unsecured

claim. In approving the Settlement, the Bankruptcy Court overruled the Debtor’s

objection. The Debtor did not appeal that order and it is now final. Therefore, the Debtor

has lost his right to contest the allowance of Woodstream’s claim. Furthermore, we agree

with the Bankruptcy Court that the Debtor’s objection to Woodstream’s claim is nothing

more than an attempt to relitigate an issue he lost on in the State Court. 57 The State Court

rescinded the 2013 Settlement Agreement and denied all of the Debtor’s counterclaims.

Accordingly, the Bankruptcy Court did not err in dismissing the Debtor’s objection to

Woodstream’s claim when dismissing and striking the Complaint.

              b. Review of the Reconsideration Order – Case CO-20-006

       In the Reconsideration Order, the Bankruptcy Court set forth a thorough analysis

of its reasons for striking the Complaint and dismissing the adversary proceeding. The

Bankruptcy Court analyzed dismissal under the doctrine of claim preclusion, the Rooker

Feldman doctrine, and reconsideration of a claim allowance under 11 U.S.C. § 502(j).




57
      In his briefing to this Court the Debtor again argues the Denver District Court
erroneously concluded he owed a fiduciary duty to Woodstream as its secretary. CO-20-
006 Appellant’s Br. 14.
                                             22
The Bankruptcy Court ultimately denied the Debtor’s motion pursuant to Bankruptcy

Rule 9023 and Civil Rule 59(e).

       We review the Bankruptcy Court’s decision on a Bankruptcy Rule 9023 motion

for an abuse of discretion. 58 Bankruptcy Rule 9023, applying Civil Rule 59, provides the

bankruptcy court may grant a new trial “for any reason for which a rehearing has

heretofore been granted in a suit in equity in federal court.” 59 “[A] motion for

reconsideration is appropriate where the court has misapprehended the facts, a party’s

position, or the controlling law. It is not appropriate to revisit issues already addressed or

advance arguments that could have been raised in prior briefing.” 60

                      i. Claim Preclusion

       The Debtor’s motion to reconsider the Dismissal Order is not in the appellate

record. On appeal, the Debtor argues the Bankruptcy Court erred in applying claim

preclusion to the Complaint’s allegations of breach of contract. Considering claim

preclusion, the Debtor does not challenge the Bankruptcy Court’s holdings as to the first

element (the existence of a final judgment) and the last element (privity of parties).

Instead, the Debtor assigns error to the conclusion that the claims raised in the Complaint

share identity with the claims disposed of in the State Court. As previously discussed, the

Debtor argues his claim for breach of contract is based on Woodstream’s directors’


58
       In re Nordin, No. CO-12-041, 2013 WL 936370, at *3 (10th Cir. BAP Mar. 12,
2013) (unpublished) (citing Phelps v. Hamilton, 122 F.3d 1309, 1325 (10th Cir. 1997)).
59
       Fed. R. Civ. P. 59(a)(1)(B).
60
       Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000) (first
citing Fed. R. App. P. 40(a)(2), and then citing Van Skiver v. United States, 952 F.2d
1241, 1243 (10th Cir. 1991)).
                                              23
testimony suggesting the Debtor owed a fiduciary duty to Woodstream as a board

member. However, because the State Court concluded the Debtor owed Woodstream a

fiduciary duty based on his position as an officer pursuant to Colorado statute, this

argument lacks merit.

       The Debtor also argues he did not have a full and fair opportunity to litigate the

issues in the Complaint before the State Court. It appears the Debtor again references the

State Court’s Order Re: Plaintiff’s Motion for Leave to File Second Amended

Complaint. 61 That order stated any amendment so close to trial would be prejudicial to

the Debtor. Regardless, the Debtor was not precluded from answering Woodstream’s first

amended complaint and the State Court allowed the Debtor leave to file his second

amended counterclaims. 62 Accordingly, the Bankruptcy Court did not abuse its discretion

in denying the Debtor’s request for reconsideration based on claim preclusion.

                     ii. Rooker Feldman Doctrine

       The Bankruptcy Court also concluded it lacked jurisdiction to consider the

Complaint based on the Rooker Feldman doctrine, explaining the Debtor sought review

of the State Court Judgment that was the basis of Woodstream’s proof of claim. The

Debtor argues on appeal the Bankruptcy Court erred by failing to recognize his new

claims asserted in the Complaint. Considering the Debtor’s purportedly new claims, the

Bankruptcy Court found it would have to review the State Court’s determination that the

Debtor breached a fiduciary duty, which is barred by the Rooker Feldman doctrine.


61
       CO-20-006 Appellant’s Supp. App. at 143.
62
       CO-20-006 Appellant’s Supp. App. at 133.
                                             24
       The Rooker-Feldman “doctrine prohibits ‘a federal action that tries to modify or

set aside a state-court judgment because the state proceedings should not have led to that

judgment.’” 63 “Rooker-Feldman can bar a federal-court claim [ ] only if ‘an element of

the claim is that [a prior state-court] judgment was wrongful.’” 64 The Complaint alleged

Woodstream breached a contract with the Debtor when its directors testified the Debtor

owed Woodstream a fiduciary duty. However, as the Bankruptcy Court pointed out, “[i]n

order to evaluate the Debtor’s claims, [it] would have to review the trial court

proceedings and determine that the state court erred in deciding the breach of fiduciary

duty claim.” 65 We agree that “[t]his is the type of review barred by the Rooker-Feldman

doctrine.” 66 Accordingly, the Bankruptcy Court did not abuse its discretion in denying

the Debtor’s motion to reconsider based on the Rooker Feldman doctrine.

                    iii. Reconsideration of Claim Objection Under § 502(j)

       On appeal, the Debtor argues his repetitive objections to Woodstream’s claim no

longer focused on the State Court Judgment but challenged the allowance of attorneys’

fees in addition to the judgment amount. Thus, the Debtor argues “he was only

challenging the additional new claim of attorney fees and cost[s] that Woodstream . . .




63
        Bednar v. RCB Bank (In re Bednar), No. WO-19-001, 2019 WL 3928844, at *7
(10th Cir. BAP Aug. 20, 2019) (unpublished) (quoting Mayotte v. U.S. Bank Nat’l Ass’n,
as Tr. for Structured Asset Inv. Loan Tr. Mortg. Pass-Through Certificates, Series 2006-
4, 880 F.3d 1169, 1174 (10th Cir. 2018)).
64
        Id. (quoting Mayotte, 880 F.3d at 1175).
65
        Reconsideration Order at 12, in CO-20-006 Appellant’s App. at 13.
66
        Id., in 20-006 Appellant’s App. at 13 (citing Farris v. Burton, 686 F. App’x 590,
592 (10th Cir. 2017)).
                                             25
was not awarded by the State court.” 67 Therefore, the Debtor argues the Bankruptcy

Court erred in denying his claim objection without considering the objection when the

court dismissed the Complaint.

       Although the Debtor did not request reconsideration pursuant to § 502(j), the

Bankruptcy Court applied that section, determining cause did not exist to reconsider the

Dismissal Order. Section 502(j) provides “[a] claim that has been allowed or disallowed

may be reconsidered for cause. A reconsidered claim may be allowed or disallowed

according to the equities of the case.” 68 The Bankruptcy Court found the Debtor

presented no grounds establishing cause to reconsider the allowance of Woodstream’s

claim or the approval of the stipulation agreement to allow the claim between

Woodstream and the Trustee.

       Review of the Debtor’s arguments on appeal confirms the Bankruptcy Court did

not abuse its discretion in denying the Debtor’s motion to reconsider. The Debtor argues

he did not challenge Woodstream’s claim based on the State Court Judgment but instead

objected to the allowance of attorneys’ fees. However, the Bankruptcy Court’s approval

of the stipulation between Woodstream and the Trustee provided Woodstream was

entitled to an “unsecured claim for $303,051.73, plus any amounts that the state court

awards for fees and costs.” 69 As the approval of the Settlement allowed the claim for

attorneys’ fees, the amount of which is to be decided, the Debtor does not raise any new



67
       CO-20-006 Appellant’s Br. 6.
68
       11 U.S.C. § 502(j).
69
       Order Approving Stipulation at 3, in 20-006 Appellant’s App. at 141.
                                            26
argument or point to any facts, positions, or law the Bankruptcy Court misunderstood or

failed to consider.

              c. Review of the Sanctions Order – Case CO-20-026

       The Bankruptcy Court entered the Sanctions Order after warning the Debtor that

his continued attempts to challenge Woodstream’s proof of claim would result in

monetary sanctions. The Debtor’s arguments on appeal boil down to allegations that the

Bankruptcy Court treated him unfairly by refusing to allow him to object to

Woodstream’s claim for attorneys’ fees. Particularly, the Debtor is frustrated that the

chapter 7 bankruptcy case resulted in the sale of his assets with equity, including the six

condominiums, for the repayment of creditors. We review the Bankruptcy Court’s

imposition of sanctions and order striking a pleading for abuse of discretion. 70

       The Bankruptcy Court issued sanctions of $500 pursuant to the equitable powers

of the court set forth in § 105. Section 105 provides a bankruptcy court “may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions” of

the Bankruptcy Code. 71 The Tenth Circuit Court of Appeals has held that § 105(a)

codifies the bankruptcy court’s broad equitable authority and “grants bankruptcy courts

the power to ‘sanction conduct abusive of the judicial process.’” 72 Section 105(a)’s


70
       Evans-Carmichael v. United States, 343 F. App’x 294, 295-06 (10th Cir. 2009)
(quoting Tripati v. Beaman, 878 F.2d 351, 352 (10th Cir. 1989) (per curiam)) (striking
pleading); In re Nursery Land Dev., Inc., 91 F.3d 1414, 1415 (10th Cir. 1996) (citing
Findlay v. Banks (In re Cascade Energy & Metals Corp.), 87 F.3d 1146, 1149-50 (10th
Cir. 1996)) (sanctioning party).
71
       11 U.S.C. § 105(a).
72
       In re Scrivner, 535 F.3d 1258, 1263 (10th Cir. 2008) (quoting In re Courtesy Inns,
Ltd., 40 F.3d 1084, 1089 (10th Cir. 1994) (“The power to maintain order and confine
                                             27
equitable powers are limited only to the extent that the section “does not empower courts

to create remedies and rights in derogation of the Bankruptcy Code and Rules.” 73 In

addition to § 105, the bankruptcy courts “also possess ‘inherent power . . . to sanction

abusive litigation practices.’” 74

       Upon reviewing the proceedings leading up to the appeals in these two cases, we

agree that the Debtor’s actions were sufficiently vexatious to justify the Bankruptcy

Court’s imposition of sanctions. Before filing the Debtor’s Motion to Bar Woodstream

Falls Condominium Association, Inc. Claim for Attorney Fees and Costs as Being Barred

Pursuant to Claim and Issue Preclusion, the Debtor had objected or otherwise challenged

Woodstream’s allowed unsecured claim at least six times. In the Bankruptcy Court’s

November 20, 2019 order, the court warned the Debtor that “if he file[d] any further

objections to Woodstream’s proof of claim, the Court [would] order him to pay sanctions

of $1,000.” 75 The Debtor not only filed the Complaint in December 2019, but he also

filed his motion to bar Woodstream’s attorneys’ fees in January 2020. The Bankruptcy

Court sanctioned the Debtor $500. Considering the Debtor’s blatant disregard for the

Bankruptcy Court’s prior orders, the imposition of the $500 sanction was an appropriate

use of the Bankruptcy Court’s discretion.



improper behavior in its own proceedings seems a necessary adjunct to any tribunal
charged by law with the adjudication of disputes.”)).
73
       Id. at 1265 (first citing In re Alderete, 412 F.3d 1200, 1207 (10th Cir. 2005), and
then citing United States v. Sutton, 786 F.2d 1305, 1308 (5th Cir. 1986)).
74
       Law v. Siegel, 571 U.S. 415, 421 (2014) (quoting Marrama v. Citizens Bank of
Mass., 549 U.S. 365, 375-76 (2007)).
75
       Order Striking Claim Objection at 1, in CO-20-006 Appellant’s App. at 104.
                                            28
       The Debtor argues that the Bankruptcy Court is not impartial, has not issued an

order on his objection to Woodstream’s claim, and refuses to allow him to raise any

challenge to Woodstream’s claim. It appears the Debtor misunderstands the chapter 7

claims allowance process. The process is summarized as follows:

       After objection is made to a proof of claim, one of the tasks of the court is
       to determine the “amount” of the claim. In determining the amount of a
       claim, the court is guided by otherwise applicable state or federal law,
       whether the claim is liquidated or contingent or if any other issues exist
       which bear upon the amount of the claim. . . . If a claim is liquidated and
       properly existing under state law, the task of the court in determining the
       amount may be relatively straightforward. If a claim is unliquidated or
       contingent, the court may be required to estimate the claim under section
       502(c); the court may also choose to liquidate the claim itself or choose to
       abstain and defer to another forum for liquidation of the claim. 76

       In the Debtor’s case, the Bankruptcy Court approved the Settlement between

Woodstream and the Trustee. The Settlement provided Woodstream with an allowed

general unsecured claim of $303,051.73 plus State Court awarded attorneys’ fees and

costs. The Bankruptcy Court modified the automatic stay to allow Woodstream to

liquidate the amount of attorneys’ fees and costs by seeking an order from the State

Court. Therefore, Woodstream’s claim, as provided for in the Settlement, has been

allowed. The Debtor did not appeal the approval of the Settlement and the time to do so

has expired. It is a final order. The only outstanding aspect of the claims allowance

process is the determination of the amount of the attorneys’ fees. Because the Bankruptcy

Court abstained from liquidating the amount of the attorneys’ fees, the Debtor’s repeated



76
       4 Collier on Bankruptcy ¶ 502.03[1][a] (Richard Levin & Henry J. Sommer eds.,
16th ed. 2020).
                                             29
attempts to relitigate the objection to Woodstream’s claim and other issues determined by

the State Court were an abuse of judicial resources. Accordingly, the Bankruptcy Court

did not abuse its discretion in sanctioning the Debtor or striking his redundant pleadings.

As we determine the Bankruptcy Court did not abuse its discretion in striking the

Debtor’s pleadings, we find no basis to consider the Debtor’s argument that

Woodstream’s claim for attorneys’ fees and costs is barred by judicial estoppel and claim

and issue preclusion. 77

       IV.    Conclusion

       The Debtor and Woodstream have a long and contentious history in which the

Debtor has gone to extreme lengths to avoid the payment of debts owed to the

homeowners’ association, from attempting a coup of Woodstream’s board of directors to

fraudulently transferring assets to avoid rental income garnishment. The Debtor’s actions

in this bankruptcy case are no exception. The Bankruptcy Court cannot and should not

review final judgments pertaining to issues and claims already decided by the state courts

for the purpose of reaching a different conclusion or adjudicating claims that could have

been brought in prior litigation. Recognizing these principles, the Bankruptcy Court

properly dismissed the Complaint, struck the Debtor’s repetitive filings, and sanctioned

the Debtor for his abusive filings. Finding no error, we AFFIRM both the Dismissal

Order and the Sanctions Order.




77
       As set out in CO-20-006 Appellant’s Br. 11-20.
                                            30